          Case 1:21-cv-00921-JLC Document 13 Filed 03/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X                                               3/29/2021
PABLO RAVAZZANI,                      :
                                      :
                      Plaintiff,      :
                                      :          ORDER
     - against -                      :
                                      :     21 Civ. 921 (VM)
MAISON DE PAPILLON LLC, et al.,       :
                                      :
                      Defendants.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

        A Complaint in the above captioned matter was filed on February 2,
2021. (Dkt. No. 1.) Defendants Maison de Papillon LLC and En Avance Corp.
filed a joint Answer to the Complaint on March 26, 2021. (See Dkt. No.
12.)
        The parties are hereby directed to submit a joint letter, within
thirty (30) days of the date of this Order, addressing the following in
separate paragraphs: (1) a brief description of the case, including the
factual    and    legal   bases    for   the       claim(s)   and    defense(s);      (2)   any
contemplated motions; (3) the prospect for settlement; and (4) whether
the parties consent to proceed for all purposes before the Magistrate
Judge designated for this action. The parties are also directed to submit
a completed Case Management Plan that provides that discovery is to be
completed within four months unless otherwise permitted by the Court. A
model    Case    Management   Plan       is   available       on    the    Court’s    website:
https://nysd.uscourts.gov/hon-victor-marrero.
        Submissions    must   be    made      in    accordance      with    Judge    Marrero’s
Emergency Individual Rules and Practices in light of COVID-19, available
at the Court’s website.


Dated:          MARCH 29, 2021
                New York, New York

                                              ___________________________
                                                       Victor Marrero
                                                          U.S.D.J.
